DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-18, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 22, and 23 recite audio contents of a library that are labeled to indicate whether the audio contents arouse pleasant or sad emotions of a listener. Because the audio contents are required to induce a positively or negatively valenced state of the listener during the recognition of left or right hemispheres, as described in at least ¶ [0039] of the published application, the metes and bounds for those terms and types of audio content must be set. However, “pleasant” or “sad” audio contents for 
Claims 2-9 are rejected by virtue of their dependence from claim 1. 
Claims 13-18 and 21 are rejected by virtue of their dependence from claim 23. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9, 12-18, 21-23 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 

The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In particular, claim 1 recites the following limitations: 
[A1]: in response to that a user listens to an audio content of a library, wherein audio contents of the library are labeled to indicate whether the audio contents arouse pleasant or sad emotions of a listener, acquiring first brain electrical information of a first hemisphere of the user;
[B1]: recognizing that the first hemisphere is a left brain or a right brain according to the first brain electrical information and reference information, and generating a recognition result indicating the first hemisphere being the left brain or the right brain; and 
[C1]: configuring channels of earphones corresponding to the first hemisphere and/or a second hemisphere of the user who listens to the audio content only according to the recognition result. 
These elements [A1]-[C1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of analyzing an electroencephalograph (EEG) of a user after the user listens to music, 
Step 2A - Prong Two: Claim 1 does not recite limitations that are beyond the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  
Claims 2-9 depend from claim 1, and recite the same abstract idea as claim 21. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
For instance, claim 5 recites “the recognizing that the first hemisphere is the left brain or the right brain according to the first brain electrical information and the reference information comprises: acquiring a first Power Spectral Density (PSD) value of an alpha band in the first brain electrical information; in response to that the first PSD value is greater than the brain electrical threshold, recognizing that the first hemisphere is the left brain; and in response to that the first PSD value is less than the brain electrical threshold, recognizing that the first hemisphere is the right brain” which only further limits mental process. A skilled artisan is capable of looking at a spectral density of an EEG, determining a peak in a frequency band, and comparing the peak to a threshold number. Claims 6 and 8-9 only further limit the mental process for similar reasons. 

The analysis of claim 12 is as follows:
Step 1: Claim 12 is drawn to a process or a machine.

[A2]: in response to that a user listens to an audio content of a library, wherein audio contents of the library are labeled to indicate whether the audio contents arouse pleasant or sad emotions of a listener, acquiring first brain electrical information of a first hemisphere of the user;
[B2]: recognizing that the first hemisphere is a left brain or a right brain according to the first brain electrical information and reference information, and generating a recognition result indicating the first hemisphere being the left brain or the right brain; and 
[C2]: configuring channels of earphones corresponding to the first hemisphere and/or a second hemisphere of the user who listens to the audio content only according to the recognition result. 
These elements [A2]-[C2] of claim 12 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of analyzing an EEG of a user after the user listens to music, determining that the EEG is indicative of a right or left brain hemisphere by comparing the EEG to a template or a threshold, then creating an indication for readjusting earphones. 
Step 2A - Prong Two: Claim 12 recites the following limitations that are beyond the judicial exception: 

The element [A3] does not integrate the exception into a practical application of the exception because the element [A3] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 12 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 12 recites the following additional elements:  
[A4]: a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations.
In particular, simply reciting the element [A4] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 22 and 23 recite mirrored method and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 

Claims 13-18 and 21 depend from claim 23, and recite the same abstract idea as claim 23. Furthermore, these claims only contain recitations that further limit the 
For instance, claim 14 recites “the recognizing that the first hemisphere is the left brain or the right brain according to the first brain electrical information and the reference information comprises: acquiring a first Power Spectral Density (PSD) value of an alpha band in the first brain electrical information; in response to that the first PSD value is greater than the brain electrical threshold, recognizing that the first hemisphere is the left brain; and in response to that the first PSD value is less than the brain electrical threshold, recognizing that the first hemisphere is the right brain” which only further limits mental process. A skilled artisan is capable of looking at a spectral density of an EEG, determining a peak in a frequency band, and comparing the peak to a threshold number. Claims 15 and 17-18 only further limit the mental process for similar reasons. 
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792